Grice, Justice.
The appellant here complains of the denial of a petition for the writ of habeas corpus in which he alleged that the charge on alibi in his criminal trial deprived him of due process of law. As to this he averred that it placed an unwarranted burden of proof upon him, thus denying him the presumption of innocence and misleading and confusing the jury. This complaint is made for the first time in the habeas corpus petition.
This appeal cannot be sustained. Shoemake v. Whitlock, 226 Ga. 771 (177 SE2d 677).

Judgment affirmed.


All the Justices concur.